department of the treasury internal_revenue_service washington d c usd te ob on date oct o pp ‘es eoot contact person id number telephone number employer_identification_number legend m dear sir or madam this is in reply to your letter requesting several rulings regarding the transfer of the assets of a tax exempt health and welfare fund back to you you have been recognized as exempt from federal_income_tax under sec_501 c of the internal_revenue_code and are a public charity within the meaning of sec_509 a of the code you previously operated a hospital you stopped operating the hospital several years ago and at that point in time you entered into an operating_agreement with several other unrelated health care providers to continue to provide health care in the area and transferred your operations to them these entities have since merged and are now operating as m m has been recognized as exempt under sec_501 of the code and currently is an active medical_care provider and a public charity for purposes of sec_509 you continue to support m in carrying out its mission to provide health care in the region your responsibilities under the operating_agreement include providing funding for capital expenditures and improvements needed for the existing health_care_facility including capital equipment although you intend to continue to operate as a charity you expect to ultimately need few or no employees to carry on your exempt charitable activities while you operated the hospital you established a voluntary employees’ beneficiary association veba to provide for the payment of health and welfare benefits to your hospital employees the veba has been recognized as exempt from federal_income_tax under sec_501 of the code you intend to have the trustees of the veba trust amend its governing instruments to provide that the veba be terminated after the payment of any outstanding claims the remaining funds will be transferred to you and certain of your former employees the amounts to be transferred are based on the amounts originally contributed to the veba by each party you have represented that percent of the funds were contributed by you and percent were contributed by your former employees re as represented in your letter of date the veba will distribute percent of the funds it is holding representing the amount employees contributed to the veba in to m and m will distribute a lump sum payment on a pro_rata basis to each eligible_employee the employees eligible to participate in this transaction are those individuals who were employed by you as of the last day of who are now on the payroll of m or any other organization related directly to m which is still providing services to m your former employees who are not now on the payroll of the new hospital or a similarly situated related employer wili not receive any benefit from this transfer health care plans will not receive any benefit in addition a former employee who does not currently have to contribute to their current you have represented that the new hospital will not receive any benefit from the distribution but will receive a nominal savings on its administrative fee you also represent that the employees who shall benefit from the distribution of assets from the veba have been selected in a manner which does not provide for disproportionate benefits to officers shareholders or highly compensated employees you expect to use the remaining percent of the fund representing your contributions to the veba in to carry on your charitable program as previously stated under the operating_agreement you have with m among other responsibilities you are required to provide the funding for capital expenditures and improvements needed for the healthcare facility including capital equipment you have requested the following rulings whether the adoption of the proposed amendment and subsequent transfer of assets to you and your former employees will cause a retroactive revocation of your veba’s exempt sec_501 designation and whether the percent excise_tax allowed by sec_4976 of the code will apply to the proposed transfer of assets from the veba back to you sec_501 a of the code provides an exemption from federal_income_tax for organizations described in sec_501 sec_501 c of the code describes a voluntary employees’ beneficiary association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net_earnings inure other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the income_tax regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances re sec_1 c -4 d of the regulations provides that a distribution to members upon the dissolution of the association will not constitute prohibited inurement if the amount distributed to members are is determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payments to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees’ association written instrument by which the association was created as amended from time to time provides that on dissolution its assets will be distributed to its members‘ contributing employers or in the absence of such provision the law of the state in which the association was created provides for such distribution to the contributing employers the association is not described in sec_501 c if the association’s corporate charter articles of association trust instrument or other sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 b c of the code defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that sec_4976 does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year the information submitted establishes that you intend to terminate the veba you had established to provide for the payment of health and welfare benefits to the employees who worked for you while you operated a hospital you intend to have the veba transfer percent of the funds through m to certain of your former employees and transfer the remaining percent to you to be used to carry on your charitable program you have represented that the employees benefitting from the distribution of assets from the veba have been selected in a manner which does not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer sec_1 c -4 d of the regulations recognizes that distributing funds to the participants in a terminating veba is an accepted manner of terminating a sec_501 veba -the eligible employees have been selected in a reasonable manner and the transfer will not provide for the payment of disproportionate benefits to the owners or highly compensated employees accordingly it is clear that the transfer of percent of the funds held by the veba to the eligible employees is permissible upon termination of this veba therefore based on the submitted information we have concluded that this aspect of the proposed termination of your veba does not constitute inurement and will not affect in any manner the tax-exempt status of the veba prior to the transfer 09d re because the proposed amendment will provide that on dissolution of the trust trust assets will be distributed to you the veba will be disqualified under sec_501 when the proposed amendment is adopted see section c -4 d of the regulations additionally when the assets are transferred to you the veba will be disqualified under sec_501 c although the adoption of the proposed amendment and transfer of assets will affect the tax-exempt status of the veba they will not affect in any manner the tax-exempt status of the veba prior to the adoption of the proposed amendment and subsequent transfer of assets you also intend to have the veba transfer the remaining percent of the funds in the trust thi sec_67 percent represents the contributions you made into the veba on behalf back to yourself of your employees when you operated a hospital these funds are to be used by you to carry on your current charitable programs which support the operations of m when you transferred these funds to the veba you were acting as an employer and were making contributions to the veba to provide for the payment of health and welfare benefits to your employees as a general_rule the return of any portion of a welfare_benefit_fund for the benefit of an employer is a disqualified_benefit and subject_to the a excise_tax however under sec_4976 the excise_tax does not apply if the amount reverting to the employer is attributable to contributions that were not allowable as a deduction under sec_419 for any_tax year in considering how this provision applies to a tax-exempt employer we note that the sec_4976 excise_tax was enacted to establish a meaningful sanction that would prohibit an employer from deducting contributions to a qualifying trust accumulating the assets in the trust on a tax free basis and subsequently distributing the assets to itself or otherwise misapplying them it was felt that the previously existing sanctions joss of exemption or deductions for future contributions were an insufficient deterrent organization for a contribution to a veba other than in connection with an unrelated_trade_or_business and earnings on amounts held by the tax-exempt employer are not taxed whether or not transferred to a veba in the case of a tax-exempt employer therefore we conclude that amounts contributed to a fund unless directly connected with an unrelated_trade_or_business are not allowable as a deduction under sec_419 within the meaning of sec_4976 accordingly sec_4976 b c does not apply to any assets that may revert to you but no tax deduction is possible for an exempt similarly any savings m could realize by reason of this transfer are not inconsistent with the accomplishment of its exempt purposes accordingly based on the information you have submitted we have concluded that the adoption of the proposed amendment and subsequent transfer of assets to you by the veba and your former employees will not cause a retroactive revocation of the veba’s exempt status under sec_501 of the code and the percent excise_tax allowed by sec_4976 of the code will not apply to the proposed transfer of assets from the veba back to you this ruling is directed only to the organization that requested it sec_6110 j of the code provides that it may not be used or cited as precedent re we are informing your key district_director of this ruling because this letter could help resolve any question about your exempt status you should keep it in your permanent records if you have any question about this ruling please contact the person whose name and telephone number are shown in the heading of this letter reporting requirements please contact your key district_director for other matters including questions concerning sincerely yours signed garland carter garland a carter chief exempt_organizations technical branch
